Case 1:19-cv-07816-NRB Document 6-1 Filed 10/21/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

XIAOYUAN ZHANG, Individually and On

     
 

Behalf of All Others Similarly Situated, Case No, 1:19-cv-07816-N we

Soe 6 eS

Plaintiff, CLASS ACTION Ocy, We SS
“ten, we
v. Hon. Naomi Reice Bu wag, 7 Ro vy ia
f Db Ae Cc

VALARIS PLC, THOMAS P. BURKE, and KATe py AL
JONATHAN H. BAKSHT, ~~ L

Defendants

 

 

(PROFOSED| ORDER GRANTING THE MOTION OF CHARLES MOOSA FOR
APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
SELECTION OF COUNSEL

WHEREAS, in accordance with the provisions of Section 21D (a)(3)(A)(i) of the Exchange
Act, on August 20, 2019, notice of the Lead Plaintiff deadline was published in Globe Newswire,
a widely circulated national business-oriented wire service, advising Class members of the
pendency of the class action, the claims asserted therein, the purported Class Period, and their right
to move this Court to be appointed Lead Plaintiff; and

WHEREAS, pursuant to Section 21D of the Exchange Act, any purported Class member
desiring to be appointed Lead Plaintiff was required to have filed a motion for such appointment
on or before October 21, 2019; and

WHEREAS, Charles Moosa (“Movant”) filed a timely motion to be appointed Lead
Plaintiff; and

WHEREAS, Movant has the largest financial interest in the relief sought by the Class and
otherwise satisfies the requirements of Section 21D of the Exchange Act and Rule 23 of the Federal

Rules of Civil Procedure; and

 

 
Case 1:19-cv-07816-NRB Document 6-1 Filed 10/21/19 Page 2 of 4

WHEREAS, in accordance with Section 21D (a)(3)(B)(v) of the Exchange Act, 15 U.S.C.
§ 78u-4(a)(3)(B)(v), Movant seeks approval of his selection of counsel to serve as Lead Counsel
for the Class.

AND NOW THIS £3. day of = 2019, the Court having considered
Movant’s Motion for Appointment as Lead Plaintiff and Approval of his Selection of Counsel as
Lead Counsel, and all supporting documents, and good cause appearing therefore, it is hereby
ORDERED as follows:

MASTER DOCKET AND MASTER FILE

h. A Master Docket and Master file shall be established for the Action. The Master
File shall be Case No. 1:19-cv-07816-NRB. All orders, pleadings, motions and other documents
shall, when filed and docketed in the Master File, be deemed filed and docketed in each individual
case to the extent applicable. When an order, pleading, or other document is filed with a caption
indicating that it is applicable to fewer than this Action, the clerk shall file such pleadings in the
Master File and note the filing in the Master Docket and in the docket of each action.

NEWLY FILED OR TRANSFERRED ACTIONS

2. When a case that arises out of the subject matter of this action is hereinafter filed
in this Court or transferred to this Court from another Court, the clerk of this Court shall:

a. File a copy of this Order in the separate file for such action;

b. Mail a copy of this Order to the attorneys for the plaintiff(s) in the newly
filed or transferred case and to any new defendant(s) in the newly filed or
transferred case; and

c. Make the appropriate entry in the docket for this action.

5. Each new case arising out of the subject matter of this Action that is filed in this

 
Case 1:19-cv-07816-NRB Document 6-1 Filed 10/21/19 Page 3 of 4

Court or transferred to this Court shall be consolidated with this action and this Order shall apply
thereto, unless a party objecting to this Order or any provision of this Order shall, within ten (10)
days after the date upon which a copy of this Order is served on counsel for such party, files an
application for relief from this Order or any provision herein and this Court deems it appropriate
to grant such application.

4, During the pendency of this litigation, or until further order of this Court, the parties
shall take reasonable steps to preserve all documents within their possession, custody or control,
including computer-generated and stored information and materials such as computerized data and
electronic mail, containing information that is relevant to or may lead to the discovery of
information relevant to the subject matter of the pending litigation.

LEAD PLAINTIFF APPOINTMENT

J; The motion of Movant to serve as Lead Plaintiff in the Action is GRANTED.
Pursuant to Section 21D of the Exchange Act, 15 U.S.C. §78u-4(a)(3)(B), Movant is appointed as
Lead Plaintiff for the Class.

LEAD COUNSEL

6. Pursuant to Section 21D(a)(3)(B)(v) of the PSLRA, 15 U.S.C. § 78u- 4(a)(3)(B)(v),
Movant has selected and retained the law firm of Levi & Korsinsky, LLP to serve as Lead Counsel
in the Action. The Court approves Movant’s selection of Lead Counsel.

V Lead Counsel shall have the following responsibilities and duties, to be carried out
either personally or through counsel whom Lead Counsel shall designate:

a. to coordinate the briefing and argument of any and al] motions;
b. to coordinate the conduct of any and all discovery proceedings;

c. to coordinate the examination of any and all witnesses in depositions;

 
 

Case 1:19-cv-07816-NRB Document 6-1 Filed 10/21/19 Page 4 of 4

d. to coordinate the selection of counsel to act as spokesperson at all pretrial
conferences;

e. to coordinate all settlement negotiations with counsel for defendants;

f. to coordinate and direct the pretrial discovery proceedings and the
preparation for trial and the trial of this matter, and to delegate work
responsibilities to selected counsel as may be required;

g. to coordinate the preparation and filings of all pleadings; and

h. to supervise all other matters concerning this litigation.

8. No settlement negotiations shall be conducted without the approval of Lead
Counsel.
9. Lead Counsel shall have responsibility for receiving and disseminating Court

orders and notices.

10. Lead Counsel shall be the contact between the class and defendants’ counsel, shall
serve as the spokespersons for the class. Lead Counsel shall act as the liaison between the Court
and the class.

IT IS SO ORDERED.

Dated: We Cen br AZ 2019

 

 

THE HONORABLE NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
